  Case 15-35765         Doc 41     Filed 02/05/19 Entered 02/05/19 11:38:36              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-35765
         BRENDA J SMITH

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/21/2015.

         2) The plan was confirmed on 02/04/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/02/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/24/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,477.01.

         10) Amount of unsecured claims discharged without payment: $32,487.21.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-35765        Doc 41      Filed 02/05/19 Entered 02/05/19 11:38:36                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $8,505.00
        Less amount refunded to debtor                          $45.00

NET RECEIPTS:                                                                                   $8,460.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,880.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $387.43
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,267.43

Attorney fees paid and disclosed by debtor:                $120.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
CAPITAL ONE                    Unsecured         849.00           NA              NA            0.00       0.00
CAPITAL ONE                    Unsecured      1,456.00            NA              NA            0.00       0.00
CAPITAL ONE                    Unsecured      2,114.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE       Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured      2,114.00       2,114.93        2,114.93        533.32        0.00
CAPITAL ONE BANK USA           Unsecured      1,456.00       1,469.90        1,469.90        370.67        0.00
CAPITAL ONE BANK USA           Unsecured         849.00        849.59          849.59        214.24        0.00
CAPITAL ONE BANK USA           Unsecured         803.00        803.05          803.05        202.51        0.00
Choice Recovery, Inc           Unsecured           0.00           NA              NA            0.00       0.00
CITI                           Unsecured           0.00           NA              NA            0.00       0.00
COMENITY BANK                  Unsecured         854.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT     Unsecured         238.00           NA              NA            0.00       0.00
CUSTOM COLLECTION SERVICES     Unsecured          92.00           NA              NA            0.00       0.00
CUSTOM COLLECTION SERVICES INC Unsecured         237.00        425.45          425.45        107.29        0.00
DSNB MACYS                     Unsecured           0.00           NA              NA            0.00       0.00
MACYS DSNB                     Unsecured           0.00           NA              NA            0.00       0.00
NAVIENT                        Unsecured           0.00           NA              NA            0.00       0.00
NAVIENT                        Unsecured           0.00           NA              NA            0.00       0.00
NIPSCO                         Unsecured            NA         411.32          411.32        103.71        0.00
ONEMAIN FINANCIAL              Unsecured      4,593.00       3,225.73        3,225.73           0.00       0.00
ONEMAIN FINANCIAL              Secured        2,200.00       2,200.00        2,200.00      2,200.00     223.79
ONEMAIN FINANCIAL              Unsecured           0.00           NA              NA            0.00       0.00
QUANTUM3 GROUP LLC             Unsecured         854.00        854.47          854.47        215.47        0.00
REGION RECOVERY                Unsecured         101.00           NA              NA            0.00       0.00
SANTANDER CONSUMER USA         Unsecured         334.00           NA              NA            0.00       0.00
SCOTT KING GROUP               Unsecured     12,174.00            NA              NA            0.00       0.00
Senex Services Corp            Unsecured         585.00           NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA          85.55           85.55          21.57       0.00
TRUSTMARK RECOVERY SVC         Unsecured      4,398.00            NA              NA            0.00       0.00
TRUSTMARK RECOVERY SVC         Unsecured          94.00           NA              NA            0.00       0.00
TRUSTMARK RECOVERY SVC         Unsecured         109.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-35765     Doc 41     Filed 02/05/19 Entered 02/05/19 11:38:36                     Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim           Claim        Claim         Principal        Int.
Name                           Class    Scheduled        Asserted     Allowed          Paid           Paid
TRUSTMARK RECOVERY SVC      Unsecured         117.00             NA             NA           0.00         0.00
TRUSTMARK RECOVERY SVC      Unsecured         152.00             NA             NA           0.00         0.00
TRUSTMARK RECOVERY SVC      Unsecured         349.00             NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                 Interest
                                                        Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00             $0.00                    $0.00
      Mortgage Arrearage                                   $0.00             $0.00                    $0.00
      Debt Secured by Vehicle                          $2,200.00         $2,200.00                  $223.79
      All Other Secured                                    $0.00             $0.00                    $0.00
TOTAL SECURED:                                         $2,200.00         $2,200.00                  $223.79

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00                $0.00
       Domestic Support Ongoing                            $0.00                 $0.00                $0.00
       All Other Priority                                  $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                        $10,239.99            $1,768.78                    $0.00


Disbursements:

       Expenses of Administration                           $4,267.43
       Disbursements to Creditors                           $4,192.57

TOTAL DISBURSEMENTS :                                                                        $8,460.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-35765         Doc 41      Filed 02/05/19 Entered 02/05/19 11:38:36                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
